Exhibit 4.90 Execution Copy ELAN PHARMA INTERNATIONAL LIMITED AND AMARIN PHARMACEUTICALS IRELAND LIMITED TERMINATION AND ASSIGNMENT AGREEMENT Certain portions of this Exhibit have been omitted pursuant to a request for “Confidential Treatment” under Rule 24b-2 of the Securities and Exchange Commission.Such portions have been redacted and bracketed in the request and appear as [*] in the text of this Exhibit.The omitted confidential information has been filed with the Securities and Exchange Commission. INDEX 1. Definitions and Interpretation 1 2. Termination of Agreement 3 3. Assignment and Transfer 3 4. Consideration 4 5. Effecting Transfer 4 6. Material Agreements 5 7. No Assumption of Obligations 5 8. Representations, Warranties and Indemnification 6 9. Miscellaneous Provisions 8 Schedule 1 Material Agreements 12 Schedule 2 Project Materials 13 i THIS TERMINATION AND ASSIGNMENT AGREEMENT is dated 21 July 2009 PARTIES: (1) ELAN PHARMA INTERNATIONAL LIMITED,a limited liability company incorporated under the laws of Ireland, whose registered office is at Monksland, Athlone, Co. Westmeath, Ireland (“Elan”); and (2) AMARIN PHARMACEUTICALS IRELAND LIMITED ,a limited liability company incorporated under the laws of Ireland, whose registered office is at First Floor, Block 3, The Oval, Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“Amarin”) BACKGROUND: (A) Elan and Amarin entered into a Development and License Agreement (dated 6 March 2007) relating to the joint development and commercialization of a pharmaceutical product containing the active drug substance known as lorazepam which incorporates Elan Intellectual Property, as defined therein (the “Development and License Agreement”). (B) Elan and Amarin now wish to terminate the Development and License Agreement and to transfer any other assets and/or rights which Amarin currently maintains and Elan wishes to acquire in reference to the development and commercialization of Product, Product Intermediate or Device (as said terms are defined in the Development and License Agreement) with effect from the Termination Date in accordance with the terms and conditions set out below. TERMS: The parties agree as follows: 1. DEFINITIONS AND INTERPRETATION 1.1. Definitions. 1.1.1 Except where expressly provided to the contrary in this Termination and Assignment Agreement, all capitalised terms used in this Termination and Assignment Agreement shall have the same meanings as are assigned thereto in the Development and License Agreement. 1.1.2 “Amarin Intellectual Property Rights” means (a) Amarin Intellectual Property, comprising for the avoidance of doubt Amarin Improvements (which in turn includes Amarin’s interest in the Joint Compound Improvements), Amarin Know-How and Amarin Patents; and (b) all of Amarin’s rights (if any) in and to the Project Materials. 1.1.3 “Encumbrance” means any mortgage, charge, pledge, lien, option, restriction, right of first refusal, right of pre-emption, third party right or interest, any other encumbrance or security interest of any kind and any other type of preferential arrangement (including title, transfer and retention arrangements) having similar effect. Page 1 1.1.4 “Material Agreements” shall mean any agreements which currently exist between Amarin and a third party relating to the development or commercialization of Product Intermediate, Product or Device, including those set forth in Schedule 1. 1.1.5 “Neurostat Agreement” means the Agreement dated January 18, 2007 for the termination and release of certain confidentiality obligations between Neurostat Pharmaceuticals Inc., Amarin Pharmaceuticals Ireland Limited, Amarin Corporation plc and Tim Lynch 1.1.6 “Neurostat Know How” means the Licensed Know How (if any), as such term is defined in the Neurostat Agreement 1.1.7 “Project Materials” shall mean all materials owned, held and/or controlled by Amarin, whether in electronic or hard copy form, in reference to Product Intermediate, Product or Device, including: · Amarin Compound Data (as such term is defined in the Development and License Agreement) · pharmacology, pharmacokinetics and toxicology information relating to the Compound, Product Intermediate, Product or Device not already covered by Amarin Compound Data; · draft or final study protocols which describe the details of approach and experimental design of Product Intermediate, Product or Device not already included in Amarin Compound Data; · draft or final study reports which present data, charts and figures generated from any preclinical studies relating to Product Intermediate, Product or Device not already included in Amarin Compound Data; · any correspondence or notes relating to any communication with any patent offices, Regulatory Authorities, consultants or other third parties with respect to any filings, development, commercialization or other plans associated with the development and/or commercialization of Product Intermediate, Product or Device. This term shall include materials are set out in Schedule 2. 1.1.8 “Termination and Assignment Agreement” means this termination and assignment agreement, including its recitals. 1.1.9 “Termination Date” shall mean the date of the last party to sign this Termination Agreement. 1.1.10 “Workplans” shall mean all work plans agreed and executed by the parties pursuant to the Development and License Agreement, including but not limited to those workplans executed in November 2007, January 2008 and August 2008. 1.2. Interpretation.In this Termination and Assignment Agreement: 1.2.1 Unless the context otherwise requires, reference to a recital, article, paragraph, provision, clause or schedule is to a recital, article, paragraph, provision, clause or schedule of or to this Termination and Assignment Agreement. Page 2 1.2.2 The headings in this Termination and Assignment Agreement are inserted for convenience only and do not affect its construction. 1.2.3 The expressions “include”, “includes”, “including”, “in particular” and similar expressions shall be construed without limitation. 2. TERMINATION OF AGREEMENT 2.1. The Development and License Agreement and all Workplans are hereby terminated with effect from the Termination Date. 2.2. Subject to Clause 2.3 below, as of the Termination Date the Development and License Agreement shall terminate and be of no further legal force and effect and all rights granted to Amarin by Elan under that agreement shall cease and revert to Elan.In particular, but without prejudice to the generality of the foregoing, with effect from the Termination Date, the Elan License granted in Clause 2.1 of the Development and License Agreement and the options granted to develop and obtain additional license rights to Expanded Formulations set out in Clause 2.4 of the Development and License Agreement shall terminate and be of no further effect, and any purported exercise of such an option prior to the Termination Date shall be void and of no effect. 2.3. Notwithstanding, and in substitution for, the provisions of Clause 13 (Consequences of Termination) of the Development and License Agreement: 2.3.1 All representations and warranties contained in the Development and License Agreement insofar as appropriate remain in full force and effect; 2.3.2 The provisions of the Development and License Agreement regarding confidentiality and non-use of materials or confidential information in so far as these provisions apply to Amarin shall remain in effect for a further period of [*****]1 from the Termination Date; and for the avoidance of doubt in applying the foregoing, all confidential information transferred to Elan under this Termination and Assignment Agreement shall be considered Confidential Information of Elan and not Confidential Information of Amarin; 2.3.3 The provisions of the Development and License Agreement regarding non-competition set out in Clause 4.1 and 4.2 and 4.4 thereof with respect to Amarin alone shall remain in effect for a further period of one (1) year from the Termination Date; 2.3.4 To the extent that any Claim is made in respect of any Product Intermediate, Product or Device used, distributed or administered prior to the Termination Date, the indemnification provisions set forth in Clause 14.5 of the Development and License Agreement shall remain in full force and effect; and 2.3.5 Any other provision of the Development and License Agreement, which is necessary to survive to effectuate Clauses 2.3.1 through 2.3.4 of this Termination Agreement, shall survive termination. CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASTERISKS [*] DENOTE SUCH OMISSIONS. Page 3 3. ASSIGNMENT AND TRANSFER 3.1. On the Termination Date, Amarin shall transfer and supply to Elan and Elan shall acquire all right, title and interest in the Project Materials, free from Encumbrances. 3.2. On the Termination Date, Amarin shall transfer and assign all rights, title and interest in Amarin Intellectual Property Rights to Elan free from Encumbrances. 4. CONSIDERATION 4.1. Payment.In consideration of Amarin’s entry into and performance of this Termination and Assignment Agreement, Elan shall pay to Amarin the sum of US$700,000 (seven hundred thousand United States dollars). All payments due hereunder shall be made in US dollars to the designated bank account of Amarin in accordance with such reasonable written instructions as Amarin shall provide. 4.2. VAT.Payments made by Elan pursuant to Clause 4.1 of this Termination and Assignment Agreement are exclusive of VAT which will be additionally payable by Elan in the event that VAT applies to this payment, provided that Amarin will issue an appropriate VAT invoice to support any such VAT charge.As Elan holds a valid VAT 13B authorization (authorization number: 90/11298/102009) the parties acknowledge that VAT will not be charged on this transaction. 4.3. Withholding.Any income or other taxes which Elan is required by law to withhold from amounts payable to Amarin under this Termination and Assignment Agreement shall be deducted from the amount of such payments due to Amarin.Any such tax required to be withheld shall be an expense of and borne solely by Amarin.Elan shall promptly provide Amarin with a certificate or other documentary evidence of such withholding. 5. EFFECTING TRANSFER 5.1. To the extent that it has not already done so prior to the Termination Date, Amarin shall as soon as reasonably practicable and in any event within fifteen (15) days after the Termination Date provide to Elan: 5.1.1 originals and copies of all Project Materials, except that Amarin may retain one (1) copy solely for the purposes of ensuring compliance with this Termination and Assignment Agreement; 5.1.2 copies of all Material Agreements; 5.1.3 an itemised list of all Project Materials together with confirmation that such list is complete and accurate. 5.2. All items referred to in Clause 5.1 shall be delivered to: [*****]2 Project Manager Elan Pharma International Ltd. Monksland Athlone Co.
